DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per independent claims 1, 14, 21 claim recites “phase images of different phases” has no well-established meaning and it’s not clear how the phases are defined and is allowed to obtain the phase image. Is it referring to acquiring images with pulse illumination or something else. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per independent claims 1, 14, 21 claim recites “generating plurality of differential phase images based on preprocessed phase image”. Does it mean differential image obtained by subtracting a reference image from a preprocessed phase image or differential image obtained by applying a differential operator within a preprocessed phase image.  The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per independent claims 1, 14, 21 claim recites “generating a plurality of low-resolution differential images having lower resolution than the differential images”. First of all it is not clear how low resolution is achieved. Does it refer to pixel count, spatial, spectrum resolution etc. or something else. Further, the expression “based on differential images” does not clarify how said plurality of low-resolution differential images is obtained from multiple differential images. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per independent claims 1, 14, 21 claim recites “minimum map image” without providing any well-established meaning and is not clear what applicant mean by minimum map image. How does a “map image” differ from map. Further, the term “minimum” renders the aforesaid expression unclear because it is unclear what the minimum is referring to nor define how the minimum map image is obtained from the low resolution differential images. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
In short, it is not clear how liveness detection is performed based on the minimum map image and how the minimum map image processed to accomplish liveness detection. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
Dependent claims does not overcome the deficiency of the independent claims as a whole.
As per claim 4, 5, 16, 17 and 22, it is not clear how the patch regions are defined/arranged within the differential image. Additionally, it is not clear how the extracted greatest pixel values or the average values are employed to generate the low-resolution differential image.
As per claim 6, it recites “generating shifted second phase images by shifting the second preprocessed phase image by different shift displacements”, it is not clear how shifted second phase images are generated by shifting the second preprocessed phase image by different shift displacement. Further, it is also not clear how the different shift displacement are defined. It is also not clear how the shift displacements are then employed to generate the shifted second images. Does it rely on cropping or interpolation or something else. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per claim 7 and 18, the claim recites “identifying a minimum difference value among difference values of corresponding regions between the low-resolution differential images”. It is not clear how corresponding regions are defined/arranged within the low-resolution differential  images. 
As per claim 8, the claim recites “an index of a shift displacement corresponding to a low-resolution differential image including the minimum difference value” is not clear because it is not clear what is a shift displacement corresponding to an image is. It is also not clear how minimum map image is “based” on identified minimum difference value. Is there any relationship between minimum map image and identified minimum difference value. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole. 
As per claim 9 and 19, it is not clear how the neural network based liveness detection model processes the minimum map image together with the phase images to obtain a result of the liveness detection. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole. 
As per claim 11, 12, 20 and 21, it is not clear because the phrase “multi-phase detection sensor” has no well recognized meaning in the art and thus is unclear how the phase images are obtained with said sensor.
Dependent claims does not overcome the deficiency of the independent claims as a whole.
Allowable Subject Matter

Claim 1-23 are allowed if applicant overcome 35 USC 112 rejection.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a processor-implemented method with liveness detection includes: receiving a plurality of phase images of different phases; generating a plurality of preprocessed phase images by performing preprocessing, including edge enhancement processing, on the plurality of phase images of different phases; generating a plurality of differential images based on the preprocessed phase images; generating a plurality of low-resolution differential images having lower resolutions than the differential images, based on the differential images; generating a minimum map image based on the low-resolution differential images; and performing a liveness detection on an object in the phase images based on the minimum map image
	The closest prior art of record fail to teach the limitation of “generating a plurality of differential images based on the preprocessed phase images; generating a plurality of low-resolution differential images having lower resolutions than the differential images, based on the differential images; generating a minimum map image based on the low-resolution differential images; and performing a liveness detection on an object in the phase images based on the minimum map image”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claims 14 and 21 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Juveneton et al. Pub. No. US 20140093140 A1 teaches an image of a portion of a person's body is accessed, the image having been captured by an image capture device. Using the image, measurements of characteristics in the image are obtained, the characteristics in the image having been selected based on a statistical analysis of characteristics (i) in a plurality of first images taken directly of a person and (ii) in a plurality of second images taken of an image of a person. Based on a liveness function, a score for the image is determined using the obtained measurements of the characteristics in the image. A threshold value is accessed. The score of the image is compared to the accessed threshold value. Based on the comparison of the score of the image to the accessed threshold value, the image is determined to be have been taken by the image capture device imaging the portion of the person's body.
Ma et al. Pub. No. US 20130188840 A1 teaches a liveness detection method comprising: receiving plural pictures of a video stream comprising a face and an adjacent background; determining motion of the face and the background, the motion determined over the plural pictures; comparing the motion between the face and the background; and determining whether the face corresponds to an actual, live user or an image of the user based on the comparison, the determinations performed by a processor.
 Wang Pub. No. US 20160239974 A1 teaches An image generating device for generating a depth map is provided. The image generating device includes an image sensor including phase detection pixels, a lens driver adjusting a position of a lens to adjust a distance between the lens and an object, a phase difference calculator calculating first phase differences based on first phase signals generated when the lens is placed in a first position and calculating second phase differences based on second phase signals generated when the lens is placed in a second position being different from the first position, and a depth map generator generating first and second depth data associated with a distance between the phase detection pixels and the object based on the first and second phase differences and generating a depth map based on the first and second depth data.
Jasinski Pub. No. US 20190208118 A1 teaches an imaging system may include an image sensor with phase detection pixel groups for depth sensing or automatic focusing operations. Each phase detection pixel group may have two or more photosensitive regions covered by a single micro lens so that each photosensitive region has an asymmetric angular response. The imaging system may use image data from the phase detection pixel group to determine a phase difference. Alternatively, to improve accuracy, the imaging system may obtain two sets of image data using two different aperture sizes. The phase difference associated with each aperture size may be determined. The difference between the two phase differences may be determined and used as a more accurate metric for depth sensing or automatic focusing operations.
CA 3043230 C teaches a first deep learning model is trained based on general facial images. A second deep learning model is trained based on extracted facial images cropped from the general facial images. Face liveness detection is performed based on the trained first deep learning model to obtain a first prediction score and the trained second deep learning model to obtain a second prediction score. A prediction score result is generated based on the first prediction score and the second prediction score, and the prediction score result is compared with a threshold to determine a face liveness detection result for the extracted facial images.
Yoo et al. Pub. No. US 20180060648 A1 teaches a liveness test method and apparatus is disclosed. A processor implemented liveness test method includes extracting an interest region of an object from a portion of the object in an input image, performing a liveness test on the object using a neural network model-based liveness test model, the liveness test model using image information of the interest region as provided first input image information to the liveness test model and determining liveness based at least on extracted texture information from the information of the interest region by the liveness test model, and indicating a result of the liveness test.
Fan et al. Pub. No. US 20170286788 A1 teaches a liveness detection method capable of implementing liveness detection, and a liveness detection system that employs the liveness detection method. The liveness detection method comprises: irradiating an object to be detected with structured light; obtaining first facial image data of the object to be detected under irradiation of the structured light; determining, based on the first facial image data, a detection parameter that indicates a sub-surface scattering intensity of the structured light on a face of the object to be detected; and determining, based on the detection parameter and a predetermined parameter threshold, whether the object to be detected is a living body.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically generating a plurality of differential images based on the preprocessed phase images; generating a plurality of low-resolution differential images having lower resolutions than the differential images, based on the differential images; generating a minimum map image based on the low-resolution differential images; and performing a liveness detection on an object in the phase images based on the minimum map image.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. Pub. No. US 20200210690 A1 - METHOD AND APPARATUS WITH LIVENESS DETECTION AND OBJECT RECOGNITION
Wang Pub. No. US 20160239974 A1 - IMAGE GENERATING DEVICE FOR GENERATING DEPTH MAP WITH PHASE DETECTION PIXEL
Jasinski Pub. No. US 20190208118 A1 - IMAGE SENSORS WITH PHASE DETECTION PIXELS AND A VARIABLE APERTURE
Raja et al. Pub. No. US 20200175290 A1 - DETECTION OF MANIPULATED IMAGES
CA 3043230 C - FACE LIVENESS DETECTION METHOD AND APPARATUS, AND ELECTRONIC DEVICE
Benini et al. Patent No. US 10599912 B2 - Analysis of reflections of projected light in varying colors, brightness, patterns, and sequences for liveness detection in biometric systems
Chen et al. US 20190332757 A1 - METHOD AND APPARATUS FOR AUTHENTICATING A USER OF A COMPUTING DEVICE
Du et al. Patent No. US 10410374 B2 - Image sensors with calibrated phase detection pixels
Kolagunda et al. Pub. No. US 20190266388 A1 - METHOD AND SYSTEM FOR FACIAL RECOGNITION
Yoo et al. Pub. No. US 20180060648 A1 - LIVENESS TEST METHOD AND APPARATUS
Fan et al. Pub. No. US 20170286788 A1 - LIVENESS DETECTION METHOD, LIVENESS DETECTION SYSTEM, AND COMPUTER PROGRAM PRODUCT
Juveneton et al. Pub. No. US 20140093140 A1 - LIVENESS DETECTION
Ma et al. Pub. No. US 20130188840 A1 - LIVENESS DETECTION SYSTEM BASED ON FACE BEHAVIOR
	Steinberg et al. Pub. No. US 20080317357 A1 - METHOD OF GATHERING VISUAL META DATA USING A REFERENCE IMAGE
	Face Liveness Detection Based on Frequency and Micro-Texture Analysis – 2014
	Liveness Detection Using Implicit 3D Features – 2018
	Face Flashing: a Secure Liveness Detection Protocol based on Light Reflections – 2018
	AN OVERVIEW OF FACE LIVENESS DETECTION – 2014
	Liveness Detection for Biometric Authentication in Mobile Applications - 2014
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647